 In the Matter of SWIFT MANUFACTURING COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECase No. R-458ORDER DISMISSING PETITIONJune 21, 1939On January 26, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitled case.The Direction of Election directed that an elec-tion be held among all employees of the Swift Manufacturing Com-pany, Columbus, Georgia, who were employed by the Company duringthe pay-roll period next preceding September 27, 1937, excludingclerical and supervisory employees and those who quit or were dis-charged for cause between such date and the date of election, to de-termine whether or not they desire to be represented by Textile Work-ers Organizing Committee for the purposes of collective bargaining.On February 10, 1938, the Board issued its Order amending itsDirection of Election by striking out the words "within fifteen (15)days from the date of this Direction," and substituting therefor thewords "at such time as the Board will in the future direct." 2In view of the lapse of time since the Direction of Election, theBoard will not proceed with a determination of representatives uponthe basis of the record heretofore developed in this proceeding.Ac-cordingly, the petition upon which this proceeding is based will bedismissed, without prejudice, however, to the right of the TextileWorkers Organizing Committee to file a new petition, requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the Act.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,14 N. L. R. B. 1147.2 5 N. L. R. B. 204.13 N. L. R. B., No. 41.364 SWIFT MANUFACTURING COMPANY365IT IS HEREBY ORDEREDthat the petition for investigation and certifica-tion ofrepresentativesof employees of Swift Manufacturing Com-pany, Columbus, Georgia, filed by Textile Workers Organizing Com-mittee,be, and it herebyis,dismissed,without prejudice, however,to the right of the Textile Workers Organizing Committee to file anew petition requesting an investigation and certification of repre-sentatives pursuantto Section 9 (c) of the Act.